DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 03 May 2022.  As directed by the amendment: claims 1 & 11 have been amended, and no claims have been cancelled or added.  Thus, claims 1-20 are presently pending in this application. Claims 18-20 remain withdrawn as directed to a non-elected invention. 
Examiners Comment on Withdrawn Claims
To promote compact prosecution in the event of future rejoinder, the following issues with claims 19 & 20 are noted: 
Claims 19 & 20 recited “the multiport valve”, however, claims 18-20 depend from claim 1, which recites only “a valve” (vs. “a multiport valve” in claim 11, etc.). 
The method of claim 19 recites “selecting a piston plug” but it is not clear if the method requires actually installing the piston plug in the valve, or merely selecting. 
Specification
The disclosure is objected to because of the following informality:
In applicant’s amendment to the specification filed 03 May 2022, the added phrase “…times the maximum rated flow rate of valve when fully open…” should read  “…times the maximum rated flow rate of the valve when fully open…”, or equivalent.   
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 is missing a period at the end.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 3,707,987) in view of Beckett et al. (US 3,511,470; hereafter Beckett).
Regarding claim 1, Gordon discloses (figs. 1-4) a valve (10) comprising: 
a valve body (12 / 30); 
a guide seat (32) arranged in the valve body; 
a piston plug (42) that is axially movable relative to the guide seat to open and close the valve (e.g., see fig. 3 vs fig. 4); and 
an adjustable valve stem (56 / 58) that is axially movable to engage the piston plug (i.e. stem is movable via engagement with the valve body / bonnet at threads 62; able to engage the piston plug via end 60 of the stem engaging a surface 47 of the piston plug: col. 3, lines 26-37), 
wherein the piston plug is movable between a closed position in which the piston plug is seated against the guide seat and engaged with the valve stem to prevent fluid flow through the valve (as shown in fig. 3; col. 3, lines 26-34 & col. 4, lines 25-30), a metering position in which the piston plug is moved away from the guide seat and engaged with the valve stem to enable a predetermined amount of forward fluid flow through the valve (fig. 4; col. 4, lines 15-24), and a check valve position in which the piston plug is seated against the guide seat to prevent reverse fluid flow through the valve (i.e., essentially as in fig. 3, except for the position of the stem, which would be spaced from the piston plug; col. 4, lines 6-14), 
wherein the piston plug is spaced apart from the adjustable valve stem while in the check valve position (i.e. when the valve is in the metering configuration of fig. 4, backflow or insufficient forward flow would cause the spring 50 to move the piston plug toward the guide seat to act as a check valve; but the stem 56/58 would remain stationary, so end 60 of the stem and surface 47 of the piston plug would separate, causing the stem and the plug to be spaced apart when in the check valve position). 

Gordon does not explicitly disclose the additional limitation wherein the piston plug has a metering slot. 
Beckett teaches (figs. 1-3) a valve comprising a valve body (6), a guide seat (32) arranged in the valve body; a piston plug (incl. 18, 20 & 52) that has a metering slot (60; col. 3, lines 1-16) and is axially movable relative to the guide seat to open and close the valve; wherein the piston plug is movable between a closed position (fig. 2) in which the piston plug is seated against the guide seat to prevent fluid flow through the valve, and a metering position (fig. 3) in which the piston plug is moved away from the guide seat to enable a predetermined amount of forward fluid flow through the valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Gordon by substituting the original piston plug and guide seat arrangement for a needle valve-type piston plug and guide seat arrangement wherein the piston plug comprises a metering slot, in view of the teachings of Beckett, as the simple substitution of one known element (e.g. the original throttle-valve type piston plug head and corresponding guide seat arrangement of Gordon) for another (a piston plug head having a needle valve-type extension with a metering slot, and a corresponding guide seat arrangement, as taught by Beckett) to obtain predictable results (e.g., more reliable / predictable metering of flow across the adjustment range). 
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious. 

Regarding claim 2, Gordon discloses the additional limitation wherein the valve further comprises a bonnet (incl. 52, 54, 64 & 66) that is attached to the valve body and in which the valve stem is positioned (as shown).

Regarding claim 3, Gordon discloses the additional limitation wherein the valve further comprises a spring (50) that is engageable between the piston plug and the bonnet (at 52 / 54; see figs. 3 & 4).

Regarding claim 5, the valve of Gordon, as modified in view of Beckett above, reads on the additional limitation wherein the metering slot (60 of Beckett) has a tapered shape (see Beckett, figs. 1-3; col. 3, lines 1-8).

Regarding claim 10, the valve of Gordon reads on the additional limitations wherein each of the guide seat (32) and the piston plug (42) is removably separable relative to other components of the valve.
In particular, as understood from figs. 3 & 4, the piston plug and guide seat may each be removed from the other components of the valve upon disassembly. E.g., a user could remove the bonnet assembly (incl. 52, 54, 64 & 66) from the surrounding housing by unscrewing the threaded fasteners shown, and subsequently removing the piston plug from the opening in 54 on one end and the guide seat on the other. Thereupon, a user could unscrew the guide seat (32) to separate it from the surrounding housing. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Beckett as applied to claim 3 above, and further in view of Cowles (US 695,378).
Regarding claim 4, Gordon further discloses the additional limitation wherein the spring (50) normally biases the piston plug in the closed position (as shown, the spring normally biases the piston plug towards the valve seat in each position, including the closed position).
Gordon does not explicitly disclose the additional limitation wherein the spring is engageable against axially extending sides of the piston plug.
Cowles teaches (fig. 1) a valve comprising a valve body (A), a guide seat (B), a piston plug (C, including C’), and an adjustable stem (F) configured to selectively place the piston plug in a shut-off condition (when engaged with the piston plug; pg. 1, lines 62-67) or a check valve operation condition (when spaced from the piston plug). Cowles further teaches that the valve comprises a spring (D) configured to bias the piston plug toward a closed position, the spring engagable against axially extending sides of the piston plug (see fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Gordon such that the spring is engageable against axially extending sides of the piston plug, as the use of a known technique (e.g. providing such a spring engagement arrangement, as in Cowles) to improve a similar device (i.e. the valve of Gordon, as modified above) in the same way (e.g., providing a degree of positive retention / alignment of the valve spring, preventing possible vibration / noise and/or transverse movement of the spring which might otherwise occur if the spring was merely engaged against an end face of the piston plug). 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Beckett as applied to claim 3 above, and further in view of Knapp (US 5,586,745).
Regarding claim 6, neither Gordon nor Beckett explicitly disclose the additional limitations wherein the piston plug is formed of two metal parts that are secured together.
Knapp teaches (fig. 1) a valve comprising a piston plug formed of two parts (an upper part 10 and a metering/needle portion 18), and further suggests that these parts may be formed from stainless steel, brass, bronze, or copper (col. 3, lines 64-66 & col. 4, lines 2-5), so that the components may resist super cold temperatures when utilized in a cryogenic application. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Gordon (as otherwise modified above) such that the piston plug is formed of two metal parts that are secured together, in view of the teachings of Knapp, as the use of a known technique (i.e. forming a piston plug of a shut-off/metering valve to include two metal parts that are secured together, as in Knapp) to improve a similar device (i.e. the valve of Gordon, as otherwise modified above) in the same way (e.g., enabling the device to be assembled from smaller parts which might be beneficial to manufacture and assemble vs manufacturing a single integral component in some instances, thereby also allowing partial assembly replacement upon wear, etc.; forming the parts from the metals taught by Knapp also may ensure that the components are suitable to resist super cold temperatures when utilized in a cryogenic applications, as further suggested by Knapp). 

Regarding claim 7, Beckett teaches an annular seat (20) removably installed on the piston plug, engagable against the guide seat (32) to form a seal therebetween when the valve is in a closed position (col. 2, lines 9-13; fig. 2). 
Knapp teaches an annular seat (14) removably interposed between the two metal parts (10 & 18) forming the piston plug, said annular seal being formed of a plastic (i.e. Teflon™, which is a well-known brand name for polytetrafluoroethylene / PTFE; col. 4, lines 1-2). Knapp suggests that the plastic annular seal permits a close fit between the two metal parts (i.e. permits the parts to fit tightly together), and prevents fluid from leaking in between the two metal parts (col. 3, lines 14-17 & 55-57; published claim 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Gordon (as otherwise modified above) to include a plastic (e.g. PTFE) annular seat removably interposed between the two metal parts forming the piston plug, in view of the teachings of Knapp and/or Beckett, to prevent fluid from leaking between the two metal parts (as suggested by Knapp) and/or to provide a resilient seal between the piston plug and the guide seat, preventing fluid flow through the valve when the valve is in a closed position (as suggested by Beckett). 

Regarding claim 8, the valve of Gordon, as modified in view of Beckett and Knapp above, reads on the additional limitation wherein the plastic annular seat is engageable against the guide seat. Beckett further teaches that the guide seat (32) may be formed of a metal material (col. 2, lines 13-15).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve of Gordon (as otherwise modified above) such that the guide seat is formed of a metal material, in view of the teachings of Beckett, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. As modified, such a valve reads on the limitations of claim 8 wherein the guide seat is formed of a metal material and the plastic annular seat is engageable against the guide seat.

Regarding claim 9, the valve of Gordon, as modified in view of Beckett and Knapp above, reads on the additional limitation wherein the plastic annular seat is formed of a fluoropolymer material (i.e. polytetrafluoroethylene / PTFE, taught by Knapp above as Teflon™).

Claims 11, 12, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Beckett as applied to claim 1 above, and further in view of Wiwe et al. (US 7,328,593; hereafter Wiwe) and Barbier (US 4,362,027). 
Regarding claim 11, the valve of Gordon, as modified in view of Beckett in the grounds of rejection for claim 1 above, reads on the limitations of:
a valve assembly comprising: a multiport valve (i.e. the valve of Gordon, as modified) having a valve body (12 / 30), 
a guide seat (32) arranged in the valve body (or otherwise guide seat 32 as taught by Beckett), 
a piston plug that has a metering slot (i.e. the original piston plug  of Gordon being substituted / modified to be a needle valve-type piston plug comprising a metering slot as taught by Beckett, in the grounds of rejection for claim 1) and is axially movable relative to the guide seat, and 
an adjustable valve stem (56 / 58) that is axially movable to engage the piston plug (i.e. stem is movable via engagement with the valve body / bonnet at threads 62; able to engage the piston plug via end 60 of the stem engaging a surface 47 of the piston plug: col. 3, lines 26-37), 
wherein the piston plug is movable to a closed position in which the piston plug is seated against the guide seat and engaged with the valve stem to prevent fluid flow through the multiport valve (as shown in fig. 3; col. 3, lines 26-34 & col. 4, lines 25-30), the piston plug is movable to a metering position in which the piston plug is moved away from the guide seat and engaged with the valve stem to enable a predetermined amount of forward fluid flow through the multiport valve (fig. 4; col. 4, lines 15-24; see also Beckett fig. 3), and a check valve position in which the piston plug is seated against the guide seat to prevent reverse fluid flow through the multiport valve (i.e., essentially as in fig. 3, except for the position of the stem, which would be spaced from the piston plug; col. 4, lines 6-14), 
wherein the piston plug is spaced apart from the adjustable valve stem while in the check valve position (i.e. when the valve is in the metering configuration of fig. 4, backflow or insufficient forward flow would cause the spring 50 to move the piston plug toward the guide seat to act as a check valve; but the stem 56/58 would remain stationary, so end 60 of the stem and surface 47 of the piston plug would separate, causing the stem and the plug to be spaced apart when in the check valve position).

Gordon does not explicitly disclose the additional limitations wherein the valve assembly comprises a solenoid valve fluidly connected to the multiport valve and a shutoff valve that is fluidly connected to the solenoid valve, wherein the solenoid valve is fluidly connected between the multiport valve and the shutoff valve; or wherein the piston plug is movable to the closed position when the shutoff valve is closed and the solenoid valve is closed, wherein the piston plug is movable to the metering position and the check valve position when the shutoff valve is open and the solenoid valve is open.

Wiwe teaches (figs. 1-4) a valve assembly (1) comprising a valve body (2) configured to include several valves (i.e. “functional elements”) in combination: a shut-off valve (10) located at an inlet (4), a throttle valve (8) fluidly connected to the shut-off valve, and a valve combination comprising a second shut-off valve (6) and a check valve (7) located at an outlet (3) such that the throttle valve is fluidly connected to the valve combination at the outlet, and therefore fluidly connected between the shut-off valve (6) and the said valve combination. 
Wiwe suggests that such an arrangement permits several valve functions to be performed within a single housing, which “facilitates mounting” (col. 2, lines 15-17). Wiwe further suggests that such an arrangement is flexible as “there is no requirement for the same functional element always to be mounted in a functional space” (col. 2, lines 17-22), and that the functional elements may include at least two of “a non-return valve, a shut-off valve, a throttle valve, an injection valve and a filter element” (col. 3, lines 16-19). 
The examiner notes that, as set forth in MPEP § 2141(II)(C), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve assembly having the multiport valve of Gordon (as otherwise modified in view of Beckett, above) such that the valve body of the valve assembly may comprise additional functional elements, including a shut-off valve at an inlet, and a throttle valve fluidly connected between the shut-off valve and the multiport valve (and fluidly connected to each), in view of the teachings of Wiwe, to enable the resulting valve assembly to perform multiple function within a single housing while facilitating mounting (as suggested by Wiwe). 
Alternatively (or additionally), such a combination is otherwise obvious as the simple substitution of one known element for another (i.e. a substitution of the valve combination of the outlet shut-off valve and non-return valve in the assembly of Wiwe for the multiport valve arrangement of Gordon in view of Beckett, which can perform both shut-off and non-return functions) to yield predictable results (e.g., a reduction in the number of separate functional elements needed, as the multiport valve of Gordon/Beckett can perform both shut-off and non-return functions; as well as providing the additional metering functionality, e.g., in addition to or otherwise as a redundancy to any such metering which may be performed by the throttle valve of Wiwe). 
It is further noted that, as best understood, the “throttle valve” 8 of Wiwe reasonably appears to be a solenoid valve (see fig. 1). However, to promote compact prosecution as the text of Wiwe does not explicitly disclose this, the following additional teaching is provided. 
Barbier teaches (e.g. figs. 1 & 2) a throttle (i.e. expansion) valve (10) may be controlled by a solenoid (17; col. 3, lines 31-32). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve assembly of Gordon (as otherwise modified in view of Beckett & Wiwe, above) such that the throttle valve fluidly connected between the multiport valve and the shut-off valve is a solenoid valve (i.e., controlled by a solenoid actuator), in view of the teachings of Barbier, as the use of a known technique (e.g., providing a throttle valve as a solenoid valve, as in Barbier) to improve a similar device (i.e. the throttle valve of the valve assembly of Gordon/Wiwe/Beckett) in the same way (e.g., enabling remote and/or electronic control of the throttle valve). 
As a result, the above combination reads on the limitations wherein the valve assembly comprises a multiport valve, a solenoid valve fluidly connected to the multiport valve; and a shutoff valve that is fluidly connected to the solenoid valve, wherein the solenoid valve is fluidly connected between the multiport valve and the shutoff valve.

The valve assembly described above also reads on the additional limitation wherein the piston plug is movable to the closed position (as described above) when the shutoff valve is closed and the solenoid valve is closed, since, as understood, the piston plug may be movable to the closed position at any time, irrespective of the operating positions of the shutoff valve and solenoid valve, via operation of the multiport valve stem by a user. 

The valve assembly above is also seen as reading on the final limitations wherein the piston plug is movable to the metering position and the check valve position when the shutoff valve is open and the solenoid valve is open. 
In particular, by adjusting the position of the multiport valve stem of Gordon to a metering position (i.e. a throttling position as described by Gordon), the piston plug would be movable to a metering position in which the piston plug is moved away from the guide seat and engaged with the valve stem upon application of sufficient forward flow pressure; and movable to the check valve position (via action of the spring) upon insufficient forward flow pressure and/or a reverse flow pressure (i.e. as otherwise described by Gordon).
When the shutoff valve and solenoid valve are each open, upstream flow from a system applied in the forward direction to the valve assembly inlet would be able to pass through the shutoff valve and solenoid valve to apply pressure to the piston plug and, if sufficient, move the piston plug to the metering position. In the absence of sufficient forward flow pressure (or otherwise in the presence of a reverse fluid flow), the piston plug would move to the check valve position. 
As a result, all of the limitations of claim 11 are met, or are otherwise rendered obvious. 

Regarding claim 12, Gordon discloses the additional limitation wherein the multiport valve includes a bonnet (incl. 52, 54, 64 & 66) that is attached to the valve body and in which the valve stem is positioned (as shown).

Regarding claim 14, the valve assembly of Gordon, as modified above, reads on the additional limitation wherein the metering slot (i.e., 60 of Beckett) has a tapered shape (see Beckett, figs. 1-3; col. 3, lines 1-8).

Regarding claim 17, the valve assembly of Gordon, as modified above, reads on the additional limitations wherein each of the guide seat (32) and the piston plug (42) is removably separable relative to other components of the multiport valve.
In particular, as understood from figs. 3 & 4, the piston plug and guide seat may each be removed from the other components of the multiport valve upon disassembly. E.g., a user could remove the bonnet assembly (incl. 52, 54, 64 & 66) from the surrounding housing by unscrewing the threaded fasteners shown, and subsequently removing the piston plug from the opening in 54 on one end and the guide seat on the other. Thereupon, a user could unscrew the guide seat (32) to separate it from the surrounding housing. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Beckett, Wiwe and Barbier as applied to claim 12 above, and further in view of Cowles.
Regarding claim 13, Gordon further discloses the additional limitations wherein the multiport valve includes a spring (50) that is engageable between the piston plug and the bonnet (at 52 / 54 ; see figs. 3 & 4). 
Gordon does not explicitly disclose the additional limitation wherein the spring is engageable against axially extending sides of the piston plug.
Cowles teaches (fig. 1) a valve comprising a valve body (A), a guide seat (B), a piston plug (C, including C’), and an adjustable stem (F) configured to selectively place the piston plug in a shut-off condition (when engaged with the piston plug; pg. 1, lines 62-67) or a check valve operation condition (when spaced from the piston plug). Cowles further teaches that the valve comprises a spring (D) configured to bias the piston plug toward a closed position, the spring engagable against axially extending sides of the piston plug (see fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the multiport valve of Gordon such that the spring is engageable against axially extending sides of the piston plug, as the use of a known technique (e.g. providing such a spring engagement arrangement, as in Cowles) to improve a similar device (i.e. the multiport valve of Gordon, as modified above) in the same way (e.g., providing a degree of positive retention / alignment of the valve spring, preventing possible vibration / noise and/or transverse movement of the spring which might otherwise occur if the spring was merely engaged against an end face of the piston plug). 

Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Beckett, Wiwe and Barbier as applied to claim 11 above, and further in view of Knapp.
Regarding claim 15, neither Gordon nor Beckett explicitly disclose the additional limitations wherein the piston plug is formed of two metal parts that are secured together.
Knapp teaches (fig. 1) a valve comprising a piston plug formed of two parts (an upper part 10 and a metering/needle portion 18), and further suggests that these parts may be formed from stainless steel, brass, bronze, or copper (col. 3, lines 64-66 & col. 4, lines 2-5), so that the components may resist super cold temperatures when utilized in a cryogenic application. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the multiport valve of Gordon (as otherwise modified above) such that the piston plug is formed of two metal parts that are secured together, in view of the teachings of Knapp, as the use of a known technique (i.e. forming a piston plug of a shut-off/metering valve to include two metal parts that are secured together, as in Knapp) to improve a similar device (i.e. the valve of Gordon, as otherwise modified above) in the same way (e.g., enabling the device to be assembled from smaller parts which might be beneficial to manufacture and assemble vs manufacturing a single integral component in some instances, thereby also allowing partial assembly replacement upon wear, etc.; forming the parts from the metals taught by Knapp also may ensure that the components are suitable to resist super cold temperatures when utilized in a cryogenic applications, as further suggested by Knapp). 

Regarding claim 16, Beckett teaches an annular seat (20) removably installed on the piston plug, engagable against the guide seat (32) to form a seal therebetween when the valve is in a closed position (col. 2, lines 9-13; fig. 2). Beckett further teaches that the guide seat (32) may be formed of a metal material (col. 2, lines 13-15).  
Knapp teaches an annular seat (14) removably interposed between the two metal parts (10 & 18) forming the piston plug, said annular seal being formed of a plastic (i.e. Teflon™, which is a well-known brand name for polytetrafluoroethylene / PTFE; col. 4, lines 1-2). Knapp suggests that the plastic annular seal permits a close fit between the two metal parts (i.e. permits the parts to fit tightly together), and prevents fluid from leaking in between the two metal parts (col. 3, lines 14-17 & 55-57; published claim 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve assembly of Gordon (as otherwise modified above) to include a plastic (e.g. PTFE) annular seat removably interposed between the two metal parts forming the piston plug, and engagable against the guide seat, in view of the teachings of Knapp and/or Beckett, to prevent fluid from leaking between the two metal parts (as suggested by Knapp) and further to provide a resilient seal between the piston plug and the guide seat, preventing fluid flow through the valve when the valve is in a closed position (as suggested by Beckett).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve assembly of Gordon (as otherwise modified above) such that the guide seat is formed of a metal material, in view of the teachings of Beckett, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
As a result, the limitations of claim 16 are met, or are otherwise rendered obvious. 
Response to Arguments
Applicant's arguments filed 03 May 2022 have been fully considered, however, applicant’s amendments have overcome the grounds of rejection set forth in the previous action. New grounds of rejection have been applied to the amended claims in this action, as necessitated by the applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                              

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753